Citation Nr: 0107198	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  94-37 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as depressive reaction and personality 
disorder.  

2.  Entitlement to service connection for a nose and sinus 
condition.  

3.  Entitlement to service connection for a stomach 
condition.  

4.  Entitlement to service connection for an undiagnosed 
illness manifested by a psychiatric condition and a 
respiratory condition.  

5.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue, muscle and joint pains, 
hypertension, digestive system disorder, neurological 
problems, skin irritation, foot problems and allergies.  





REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to June 
1985 and from November 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1992, the RO 
denied service connection for a nose and sinus condition, for 
a stomach condition and for depressive disorder/personality 
disorder claimed as anxiety or panic disorder.  The veteran 
perfected appeals for all three claims denied by the RO in 
November 1992.  

In May 1996, the RO denied service connection for an 
undiagnosed illness manifested by a psychiatric condition 
(including anxiety, depression, memory loss and a respiratory 
condition.) and also denied service connection for an 
undiagnosed illness manifested by fatigue, muscle and joint 
pain, hypertension, digestive system disorder, neurological 
problems, skin irritation, foot problems and allergies.  The 
veteran submitted a notice of disagreement the same month.  A 
statement of the case was mailed to the veteran in October 
2000.  In November 2000, the veteran submitted a statement 
which the Board has construed as a substantive appeal 
perfecting his appeal of the May 1996 rating decision.  


REMAND

The veteran testified before the undersigned member of the 
Board in January 2001 that he was in receipt of Social 
Security disability benefits.  These records have not been 
associated with the claims files.  The Court has indicated 
that medical records upon which an award of Social Security 
Disability benefits has been predicated are relevant to VA 
claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO 
should attempt to secure these records.  

The veteran has claimed entitlement to service connection for 
a psychiatric disorder, claimed as depressive reaction and 
personality disorder.  The claim was originally denied in 
November 1992 as the RO found at that time that the 
depressive disorder existed prior to active duty without 
evidence of aggravation of the disorder by active duty.  A 
review of the claims files reveal, however, that the veteran 
has never been afforded a VA examination to determine if a 
pre-existing mental disorder had, in fact, been aggravated by 
active duty despite the RO finding to the contrary.  It is 
also noted that the veteran has received many diagnoses for 
his psychiatric problems in the past including panic 
disorder, anxiety disorder, depressive disorder, situational 
stress reaction, depression, Post-traumatic Stress Disorder 
(PTSD), schizophrenia, generalized anxiety disorder and 
various personality disorders.  The Board finds an 
examination would be helpful to determine the correct 
diagnosis for the veteran's psychiatric disorder.  

The veteran has claimed entitlement to service connection for 
a nose and sinus disorder as well as for a stomach disorder.  
The veteran has alleged that the disorders began as a result 
of his service in South West Asia during the Persian Gulf 
War.  There is competent of evidence of the current existence 
of these disorders.  While the veteran has undergone several 
examinations in conjunction with these claims, none of the 
examinations include opinions as to the etiology of the nose 
and sinus condition or the stomach disorder.  

The veteran has alleged that he has an undiagnosed illness 
manifested by numerous symptoms as a result of his service in 
South West Asia during the Persian Gulf War.  There is 
current evidence of the presence of his claimed disorders.  
He has not been afforded a VA examination to determine if he 
currently has an undiagnosed illness as a result of his 
service during the Persian Gulf War.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a),  
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. §  
5103A).  In the instant case, the Board finds that the VCAA 
requires that the RO attempt to obtain the outstanding 
records from Social Security Administration, and to obtain 
opinions as to the etiology of the disorders claimed by the 
veteran which are found on examination.  

Accordingly, this case is REMANDED to the RO for the  
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for mental 
disorders, a nose or sinus disorder, a 
stomach disorder, and/or for an 
undiagnosed illness manifested by a 
psychiatric condition, a respiratory 
condition, fatigue, muscle and joint 
pains, hypertension, digestive system 
disorder, neurological problems, skin 
irritation, foot problems and allergies.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

2.  The RO should schedule the veteran 
for an examination to determine the 
nature, extent and etiology of any 
psychiatric disorder found on 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
and such should be noted in the 
examination report.  All necessary tests 
and studies should be performed.  The 
examiner should be requested to clearly 
indicate whether a diagnosis of a 
psychiatric disorder is warranted and, if 
so, the examiner should offer an opinion 
as to whether it is at least as likely as 
not that any such current psychiatric 
disorder was incurred in or aggravated by 
active duty.  The rationale for the 
opinion should be given.  

3.  The RO should schedule the veteran 
for an examination to determine the 
nature, extent and etiology of any nose 
or sinus disorder found on examination.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner and such should 
be noted in the examination report.  All 
necessary tests and studies should be 
performed.  The examiner should be 
requested to clearly indicate whether a 
diagnosis of a nose or sinus disorder is 
warranted and, if so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any such 
current disorder was incurred in or 
aggravated by active duty.  The rationale 
for the opinion should be given.  

4.  The RO should schedule the veteran 
for an examination to determine the 
nature, extent and etiology of any 
stomach disorder found on examination.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner and such should 
be noted in the examination report.  All 
necessary tests and studies should be 
performed.  The examiner should be 
requested to clearly indicate whether a 
diagnosis of a stomach disorder is 
warranted and, if so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any such 
current disorder was incurred in or 
aggravated by active duty.  The rationale 
for the opinion should be given.

5.  The RO should also schedule the 
veteran for additional appropriate VA  
examination(s) relative to his claims of 
service connection for a psychiatric and 
respiratory disorder, fatigue, muscle and 
joint pains, hypertension, digestive 
system disorder, neurological problems, 
skin irritation, foot problems and 
allergies claimed as chronic disabilities 
resulting from an undiagnosed illness. 
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners and such should 
be noted in the examination report.  The 
examiners should be provided with the 
regulatory definition contained within 38 
C.F.R. § 3.317(b)(10) of the diagnosis of 
an undiagnosed illness.  A purpose of the 
examinations is to determine whether the 
veteran has a chronic disability 
manifested psychiatric and respiratory 
disorders, fatigue, muscle and joint 
pains, hypertension, a digestive system 
disorder, neurological problems, skin 
irritation, foot problems and/or 
allergies and, if so, whether any such 
disability cannot be attributed to any 
known clinical diagnosis.

(a) The examiners should note and detail 
all reported symptoms related to 
psychiatric and respiratory disorders, 
fatigue, muscle and joint pains, 
hypertension, a digestive system 
disorder, neurological problems, skin 
irritation, foot problems and allergies.  
The examiners should provide details 
about the onset, frequency, duration, and 
severity of all complaints relating to 
each claimed symptom, and indicate what 
precipitates and what relieves it.

(b) The examiners should expressly state 
whether there are clinical, objective  
indications that the veteran is suffering 
from symptoms of psychiatric and 
respiratory disorders, fatigue, muscle 
and joint pains, hypertension, digestive 
system disorder, neurological problems, 
skin irritation, foot problems and/or 
allergies.

(c) If there are objective indications 
that the veteran is suffering from  
symptoms of psychiatric and respiratory 
disorder, fatigue, muscle and joint 
pains, hypertension, digestive system 
disorder, neurological problems, skin 
irritation, foot problems and/or 
allergies, the examiners must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis or 
whether they are consistent with the 
regulatory definition of an undiagnosed 
illness contained within 38 C.F.R. 
§ 3.317(b)(10).  For those symptoms and 
conditions that cannot be attributed to a 
known clinical diagnosis, the examiners 
should be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Persian Gulf War, or 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The veteran's claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




